              Case 1:19-cr-00259-RMB Document 24 Filed 02/21/20 Page 1 of 1
                                              U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York

                                                            The Silvio J Mollo Building
                                                            One Saint Andrew's Plaza
                                                            New York, New Yo rk 10007


                                                            February 21 , 2020

     ByECF                                                                                USDC SDNY
    Hon. Richard M. Berman
    United States District Judge           MEMO ENDORSED                                  DOCUMENT
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312
                                                                                          DOC#:        at
                                                                                          ELECTRO NI CALLY FILED

                                                                                          DATE FILED: 2 ' f i   fOJ,~

        Re:     United States v. Christian Navedo , 19 Cr. 259 (RMB)

     Dear Judge Berman:

             The Government respectfully submits this letter to request that time be excluded for the
     next thirty days so that a change of plea hearing may occur in Magistrate's court. The parties have
     reached a disposition in this matter but have not yet been able to appear in court so that the
     defendant may plead. The defendant, through his counsel, does not object.




                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney



                                                     / s_
                                                 by: ~  / _ _ _ _ _ _ _ __
. - - - - - - - - -- --------""""ffl';;n1B. Finkel
  r •,.,,.,. • ... , • - - · 11 ~ -.._. •• - . 1     Assisfant United States Attorney
                                           ..        (212) 637-6612




  SO ORDER,D:            ""::::> I          ~
  Date:~1)"1,0)0          f::'4,..,..( 11. ~ A l
                          Ri chard M . Berman , U. S.D.J.
